Exhibit 10.1

 

AgroFresh Solutions, Inc.

100 Independence Mall West

Philadelphia, PA 19106

 

December 17, 2015

 

The Dow Chemical Company

 

Boulevard Acquisition Sponsor, LLC

2030 Dow Center

 

399 Park Avenue, 6th Floor

Midland, MI 48674

 

New York, NY 10022

Attn: Executive Vice President and General Counsel

 

Attn: Stephen S. Trevor

 

Rohm and Haas Company

100 Independence Mall West

Philadelphia, PA 19106-2399

Attn:  Chief Legal Officer

 

Re:                             Warrant Purchase Agreement

 

Gentlemen:

 

Reference is made to the Warrant Purchase Agreement, dated as of July 31, 2015
(the “Warrant Purchase Agreement”), by and among AgroFresh Solutions, Inc.,
f/k/a Boulevard Acquisition Corp. (the “Company”), Rohm and Haas Company,
Boulevard Acquisition Sponsor, LLC and The Dow Chemical Company. Capitalized
terms used and not defined in this letter agreement shall have the meanings
given to them in the Warrant Purchase Agreement.

 

This is to confirm our agreement that, notwithstanding anything to the contrary
in the Warrant Purchase Agreement, (i) the Company shall have no obligation to
purchase any Public Warrants in the open market pursuant to the Warrant Purchase
Agreement, and each of ROH, TDCC and the Sponsor hereby irrevocably waives any
right it may have to require the Company to purchase Public Warrants pursuant to
Section 1 of the Warrant Purchase Agreement, and (ii) the Sponsor hereby
irrevocably waives its right to sell to the Company Private Placement Warrants
at $1.00 per Private Placement Warrant pursuant to Section 1 of the Warrant
Purchase Agreement.

 

Except as otherwise expressly set forth herein, all provisions of the Warrant
Purchase Agreement (including, without limitation, Section 3 thereof) shall
remain in full force and effect in accordance with the terms thereof.

 

This letter agreement may be executed in any number of counterparts (including
by .pdf file exchanged via email or other electronic transmission), each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

1

--------------------------------------------------------------------------------


 

This letter agreement shall be governed exclusively by and construed and
enforced exclusively in accordance with the internal Laws of the State of
Delaware without giving effect to the principles of conflicts of law thereof.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

Please acknowledge your understanding of, and agreement to, the foregoing by
signing a copy of this letter in the space indicated below and returning it to
the Company.

 

 

Sincerely,

 

 

 

AGROFRESH SOLUTIONS, INC.

 

 

 

 

 

By:

/s/ Thomas D. Macphee

 

 

Name: Thomas D. Macphee

 

 

Title: CEO

 

 

ACKNOWLEDGED AND AGREED

 

as of the date first written above:

 

 

 

 

 

BOULEVARD ACQUISITION SPONSOR, LLC

 

 

 

 

 

By:

/s/ Sonia Gardner

 

 

Name: Sonia Gardner

 

 

Title: Member

 

 

 

 

 

THE DOW CHEMICAL COMPANY

 

 

 

 

 

By:

/s/ Mark Gibson

 

 

Name: Mark Gibson

 

 

Title: Authorized Representative

 

 

 

 

 

ROHM AND HAAS COMPANY

 

 

 

 

 

By:

/s/ Mark Gibson

 

 

Name: Mark Gibson

 

 

Title: Chief Financial Officer

 

 

3

--------------------------------------------------------------------------------